NO. 12-08-00466-CR

                         IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JERAMY WAYNE HASTINGS,                             §    APPEAL FROM THE 114TH
APPELLANT

V.                                                 §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                           §    SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
        This appeal is being dismissed for want of jurisdiction. Appellant was convicted of driving
while intoxicated with a child passenger, a state jail felony, and placed on community supervision
for three years. His community supervision was revoked on October 5, 2008, and he attempts to
appeal the revocation.
        In a criminal case, an appeal is perfected when notice of appeal is filed within thirty days
after the day sentence is imposed or suspended in open court unless a motion for new trial is timely
filed. TEX . R. APP. P. 26.2(a)(1). Appellant did not file a motion for new trial. Therefore, his notice
of appeal was due to have been filed on or before November 5, 2008. However, Appellant did not
file his notice of appeal until November 21, 2008, and therefore the notice was untimely.
        Along with his notice of appeal, Appellant filed a motion requesting an extension of time for
filing his notice of appeal. Texas Rule of Appellate Procedure 26.3 provides that a motion for
extension of time to file a notice of appeal must be filed within fifteen days of the deadline for filing
the notice of appeal. TEX . R. APP. P. 26.3. Accordingly, Appellant was required to file his motion
on or before November 20, 2008. However, the motion was not filed until November 21, 2008, and
therefore was untimely. See id.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly,
Appellant’s motion is overruled, and the appeal is dismissed for want of jurisdiction.
Opinion delivered December 3, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2